DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, ln 8-9, claim 12, ln 7-9 and claim 18, ln 9-10, recite “a peak wavelength in the green region of the electromagnetic spectrum ranging from 475 nm to 500 nm”, which renders the claims indefinite.  The green region is from 495 to 570 nm.  475 to 495 nm is in the blue region. Claims 2-11, 16 and 17 are ultimately dependent from claim 1.
While not a suggestion of claim language, in the interest of compact prosecution, phosphors with a  peak wavelength in the range of 475 to 500 nm will be searched.
Appropriate correction is required. 

Claim 4 recites the formula EA**x**A**y**[B**(z**)C**(f**)D**(g**)E**(h**)O(a**)F(b**)]:Mn+4c**, but does not recite values for x**, y**, z**, f**, g**, h**, a**, b** or c**, which renders the claim indefinite.
While not a suggestion of claim language, in the interest of compact prosecution, the values for x**, y**, z**, f**, g**, h**, a**, b** and c** are treated as ≥0.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3, 5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0278614 A1 to Maier-Richter et al. (hereinafter Maier-Richter).
Regarding claims 1 and 16, Maier-Richter discloses a radiation-emitting optoelectronic component (light emitting device, para [0023]) comprising:
a semiconductor chip which, in operation of the component, emits a primary radiation in the UV region or in the blue region of the electromagnetic spectrum (para [0017]), and
conversion element (para [0025]) comprising: 
a first phosphor set up configured to convert the primary radiation at least partly to a first secondary radiation (Fig. 2 and para [0076]) wherein the first phosphor is selected from a group of phosphors that includes SrSiAl2O3N2:Eu (para [0038]) and the secondary radiation has a peak wavelength in the green region of the electromagnetic spectrum ranging from 475 to 495 nm.  See evidentiary reference, Wang cited below, which teaches that  SrSiAl2O3N2:Eu2+ has a peak emission at 475 to 495 nm (Table 3). 475 to 495 nm  overlaps the instantly claimed range of 475 nm to 500 nm, inclusive.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
It would be obvious to one of ordinary skill in the art to select the green SrSiAl2O3N2:Eu phosphor as the first phosphor to provide a device that emits the desired spectral color when excited by a particular LED (para [0016]).
This rejection is based on the interpretation set forth in para  #3, above. 

claim 2, Maier-Richter discloses the radiation-emitting optoelectronic component as claimed in claim 1, 
wherein the primary radiation is converted fully to the first secondary radiation (para [0076]) and the component emits total radiation within the green region, 475 to 495 nm of the electromagnetic spectrum (as discussed above) for a SrSiAl2O3N2:Eu2+ phosphor (para [0038]).
This rejection is based on the interpretation set forth in para #3, above. 

Regarding claim 3, Maier-Richter discloses the radiation-emitting optoelectronic component as claimed in claim 2, but is silent regarding the limitation “wherein the color point of the total radiation is within a color region defined in the CIE color diagram (1931) by the vertices Cx/Cy = 0.1/0.1; 0.2/0.1; 0.225/0.24; 0.35/0.4 and 0.0081 7/0.547”.  However, the phosphors and the components overlap.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Therefore, one of ordinary skill in the art would expect overlapping color points, absent evidence to the contrary.

claim 5, Maier-Richter  discloses the radiation-emitting optoelectronic component as claimed in claim 1, wherein the conversion element comprises a second phosphor set up configured to convert the primary radiation at least partly to a second secondary radiation (Fig. 2 and para [0076]) having a peak wavelength in the red region of the electromagnetic spectrum between from 600 nm to 700 nm inclusive; and wherein the second phosphor is selected from a group comprising CaAISiN3:Eu2+ (para [0038]).

Regarding claim 17, Maier-Richter discloses the component as claimed in claim 1.  The compositions set forth in the instant claim further limit the scope of composition ALi3XO4, within the Markush group of claim 1 but do not necessitate its selection.  The reference does teach SrSiAl2O3N2:Eu2+ phosphor (para [0038]), which falls within the Markush group of claim 1, as discussed above.  Therefore, the reference reads on the instant claim. 

Regarding claim 18, Maier-Richter discloses a radiation-emitting optoelectronic component (light emitting device, para [0023]) comprising:
a semiconductor chip which, in operation of the component, emits a primary radiation in the UV region or in the blue region of the electromagnetic spectrum (para [0017]), and
a further semiconductor chip (additional chip of a different color, para [0017]) which, in operation of the component, emits a primary radiation in the red region of the 
a conversion element (para [0025]) comprising a first phosphor configured to convert the primary radiation at least partly to a first secondary radiation having a peak wavelength in the green region of the electromagnetic spectrum, selected from a group that includes SrSiAl2O3N2 doped with Eu  (para [0038]) with a peak emission at 475 to 495 nm (as discussed above) that overlaps the instantly claimed range of 475 nm to 500 nm inclusive.  See MPEP 2144.05(I), cited above.
It would be obvious to one of ordinary skill in the art to select green emitting SrSiAl2O3N2 doped with Eu from the list of phosphors to provide a device that emits white light by combining green light from the phosphor with red and blue light from the LED’s (para [0017]). 
This rejection is based on the interpretation set forth in para #3, above. 

Claims 1-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0244067 A1 to Winkler et al. (hereinafter Winkler).
Regarding claims 1 and 16, Winkler discloses a radiation-emitting optoelectronic component (illumination unit, para [0088]) comprising:
a semiconductor chip (para [0089]) which, in operation of the component, emits a primary radiation in the UV region or in the blue region of the electromagnetic spectrum (para [0037]), and
a conversion element (para [0095]) comprising: 

It would be obvious to one of ordinary skill in the art to select the preferred  SrSiAl2O3N2:Eu phosphor as the first phosphor to provide a device with the desired color temperature, chromacity and optical performance (para [0006]).
This rejection is based on the interpretation set forth in para #3, above. 

Regarding claim 2, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 1, 
wherein the primary radiation is converted fully to the first secondary radiation (para [0088]) and the component emits total radiation within the green region, 475 to 495 nm of the electromagnetic spectrum (as discussed above) for a SrSiAl2O3N2:Eu2+ phosphor (para [0041]).
This rejection is based on the interpretation set forth in para #3, above. 

claim 3, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 2, but is silent regarding the limitation “wherein the color point of the total radiation is within a color region defined in the CIE color diagram (1931) by the vertices Cx/Cy = 0.1/0.1; 0.2/0.1; 0.225/0.24; 0.35/0.4 and 0.0081 7/0.547”.  However, the phosphors and the components overlap.  See MPEP 2112.01(I), cited above.  Therefore, one of ordinary skill in the art would expect overlapping color points, absent evidence to the contrary.

Regarding claim 4, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 1, 
wherein the conversion element comprises a second phosphor (at least one phosphor, para [0001] encompasses a second phosphor) selected from a group that includes K2SiF6:Mn (para [0039]) which is instantly claimed formula EA**x**A**y**[B**(z**)C**(f**)D**(g**)E**(h**)O(a**)F(b**)]:Mn+4c**, where A is K, y** is 2, B is Si, z** is 1, b** is 6 and c**=1, x**=f**=g**=h**=a**= 0 (so EA**,C**,D**, E** and O** are not present), providing A**y**B**(z**)F(b**):Mn+4c** or K2SiF6:Mn4+, wherein the partial charge d** of [EA**x**A**y**]d** is calculated from (2x**+y**]), which is K2 and corresponds to the inverse of the partial charge e** of [B**(z**)C**(f**)D**(g**)E**(h**)O(a**)F(b**)]:Mn+4c**, which is composed of (4z**+3f**+5g**+6h**+4c**-2a**-b**)=(4+0+0+0+1-0-0-6) = [SiF6]-2:Mn4+, which has a peak wavelength in the red region of the electromagnetic spectrum of about 620 to about 650 nm (see evidentiary reference, Paulusz, cited below, Fig. 2, K2SiF6:Mn(IV)) 
This rejection is based on the interpretation set forth in para  #3, above. 

Regarding claim 5, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 1, wherein the conversion element comprises a second phosphor set up configured to convert the primary radiation at least partly to a second secondary radiation (para [0088]) having a peak wavelength in the red region of the electromagnetic spectrum between from 600 nm to 700 nm inclusive; and wherein the second phosphor is selected from a group comprising CaAISiN3:Eu2+ (para [0041]), (Sr,Ca,Ba)2Si5N8:Eu2+ (para [0041]), CaS:Eu2+ (para [0039]), Mg2TiO4:Mn4+ (para [0039]), LiAl5O8:Mn2+ (para [0039]), K2SiF6:Mn4+ (para [0039]), Mg4(F)GeO6:Mn2+ (para [0039]), and combinations thereof (at least one phosphor, para [0001] and [0040]).

Regarding claim 6, Winkler discloses the  radiation-emitting optoelectronic component as claimed in claim 4, the first phosphor has the formula SrSiAl2O3N2:Eu2+ (para 41]) and the second phosphor has the formula K2SiF6:Mn4+ (para [0039]).

Regarding claim 7, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 4, wherein the primary radiation is converted partly to the first and second secondary radiations and the component emits a white total radiation (phosphors are combined to produce white light, para [0001] and [0088]).  The reference is silent regarding the limitation “the spectrum of the total radiation has at 

Regarding claims 8 and 9, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 7, wherein at least one intensity maximum in each case is expected to be in the range from 400 nm to 475 nm inclusive (from the UV or blue emitting radiation source, para [0037]), in the range from 475 to 495 (from the green emitting phosphor, SrSiAl2O3N2:Eu2+ (para [0041], as discussed above), which overlaps the instantly claimed range of 475 nm to 500 nm, inclusive (see MPEP 2144.05(I), cited above) and in the range of about 620 to 650 nm (from the red emitting phosphor, K2SiF6:Mn4+ (para [0039], as discussed above), which falls within the instantly claimed range of 600 nm to 700 nm inclusive and has no intensity maximum in the range from 500 nm to 600 nm.  The peaks are from 400 to 475 nm, from 475 to 495 nm and from 620 to 650 nm, as discussed above. 

Regarding claim 10, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 7, but fails to expressly disclose wherein the color point of the white total radiation is in a color region which, in the CIE color diagram (1931), 

Regarding claim 11, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 7, but fails to expressly disclose wherein the color temperature of the white total radiation is between from 30000 to 2700 K inclusive.  However, the components and phosphors overlap. Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect overlapping color temperature of the white total radiation, absent evidence to the contrary.  It would also be obvious to optimize color temperature to provide warm or cool white light for the particular end use.

Regarding claim 12, Winkler discloses a radiation-emitting optoelectronic component (illumination unit, para [0088]) comprising:
a semiconductor chip (para [0089]) which, in operation of the component, emits a primary radiation in the UV region or in the blue region of the electromagnetic spectrum (para [0037]), and
a conversion element (para [0095]) comprising: 
a further semiconductor chip (at least one light source that is a chip, para [0090], encompasses a further semiconductor chip) which, in operation of the component, emits a primary radiation having a peak wavelength in the range of 240 nm to 510 nm (para 
Winkler further discloses the optoelectronic component comprising a conversion element comprising a second phosphor set up configured to convert the primary radiation at least partly to a second secondary radiation (para [0088]) having a peak wavelength in the red region of the electromagnetic spectrum between from 600 nm to 700 nm (wavelength of red light) inclusive, and wherein the second phosphor is selected from a group including comprising Sr2SiO4:Eu (para [0039]), which is instantly claimed formula SrSr2SiNfO4-1.5f where 0≤f≤8/3 when f=0.  See evidentiary reference, Yoo cited below, which teaches Sr2SiO4:Eu as emitting red light (Yoo, para [0164]).

Regarding claim 17, Winkler discloses the component as claimed in claim 1.  The compositions set forth in the instant claim further limit the scope of composition ALi3XO4, within the Markush group of claim 1 but do not necessitate its selection.  The reference does teach SrSiAl2O3N2:Eu (para [0041]), which falls within the Markush group of claim 1, as discussed above.  Therefore, the reference reads on the instant claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10505080 B2 (hereinafter 080).   Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a radiation-emitting optoelectronic component (lighting device) comprising a semiconductor chip (primary radiation source) that emits UV light (col 19, ln 23-40 of the 080 disclosure) and a conversion element comprising a first phosphor ALi3XO4, where A is at least one of Li, Na, K, Rb and Cs and the phosphor is doped with a rare earth element (instant claims 1, 16 and 17 and 080 claims 1-16). When A is (Rb,Na), (Na,K) or (Na,K,Li) and the dopant is Eu, the phosphor emits green light (see col 19, ln 23-40 of the printed disclosure of 080) as set forth in instant claim 2.  The 080 claims are silent regarding CIE as set forth in instant claim 3.  However, the phosphors and components overlap. Therefore, per MPEP 2112.01, cited above, one of ordinary skill in the art would expect overlapping CIE color points, absent evidence to the contrary.

Claims 1-3, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10711192 B2 (hereinafter 192).   Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a radiation-emitting optoelectronic component (lighting device) comprising a semiconductor chip (primary radiation source) that emits UV light (col 83, ln 10-13 of the 192 disclosure) and a claims 1, 16 and 17 and 192 claims 1-11). When A is (Na,K) and the dopant is Eu, the phosphor emits green light (see col 83, ln 45-47 of the printed disclosure of 192) as set forth in instant claim 2.  The 192 claims are silent regarding CIE as set forth in instant claim 3.  However, the phosphors overlap. Therefore, per MPEP 2112.01, cited above,                   one of ordinary skill in the art would expect overlapping CIE color points, absent evidence to the contrary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Synthesis, structure and luminescence properties of SrSiAl2O3N2:Eu2+ phosphors for light-emitting devices and field emission displays” by Wang et al. (emission properties of SrSiAl2O3N2:Eu2+, Table 3) and “Efficient Mn(IV) Emission in Fluorine Coordination” by Paulusz (emission properties of K2SiF6:Mn4+).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E./Examiner, Art Unit 1734    
                                                                                                                                                                                                    /Matthew E. Hoban/Primary Examiner, Art Unit 1734